723 A.2d 1219 (1999)
In re Thomas J. MATTINGLY, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 98-BG-646.
District of Columbia Court of Appeals.
Submitted December 10, 1998.
Decided March 4, 1999.
Before FARRELL and RUIZ, Associate Judges, and MACK, Senior Judge.
PER CURIAM:
The Board on Professional Responsibility has recommended that respondent be suspended from the practice of law for thirty days, with reinstatement conditioned on his cooperation with the disciplinary system. The recommendation stems from the Board's determination that respondent violated Rule 8.4(d) of the Rules of Professional Conduct by failing to respond to Bar Counsel's inquiries regarding a 1995 complaint brought against respondent by a client,[*] and also failed to reply to an order of the Board on Professional Responsibility requiring him to respond to the 1995 client complaint. See D.C. Bar R. XI, § 2(b)(3).
Respondent has filed no objection to the recommendation, and Bar Counsel concurs with it. We accept the Board's recommendation. See In re Goldsborough, 654 A.2d 1285, 1288 (D.C.1995). Accordingly, respondent is hereby suspended from the practice of law in the District of Columbia for a period of thirty days, with reinstatement conditioned upon his submission to Bar Counsel of a complete written response to the 1995 client complaint.
So ordered.
NOTES
[*]  As the Board's recitation of the facts makes clear, respondent failed to answer Bar Counsel's written inquiries not just once but repeatedly.